DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-5,7-8,12,16-17,21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lohr to (EP2 265 077A1) from IDS, in view of Arora to (US 20110051660)

Regarding claims 1, and 12, Lohr teaches an apparatus and method comprising: a transmitter that transmits information indicating a request for system information, (fig. 5(501), [0028]), during a predetermined time period, for a feedback response indicating that the request for the system information was received, (fig. 5(502), [0029], [0031]) wherein the feedback response is part of a contention resolution message received during a random access procedure([0028])
Lohr does not explicitly teach wherein the information indicating the request for the system information comprises a bitmap indicating the system information requested

However, Arora teaches wherein the information indicating the request for the system information comprises a bitmap indicating the system information requested
 ([0034] discloses indicating configuration via bitmap)
Therefore it would have been obvious to one ordinarily skilled in the art at the time before the effective filing date of the claimed invention to enable the system of Lohr include wherein the information indicating the request for the system information comprises a bitmap indicating the system information requested, as suggested by Arora. This modification would benefit the system as a design choice. 

Regarding claims 12, and 21, Lohr teaches an apparatus and a method comprising: transmitting information indicating a request for system information, (fig. 5(501), [0028]), and monitoring, during a predetermined time period, for a feedback response  (fig. 5(502), [0029], [0031])  wherein the feedback response is part of a contention resolution message received during a random access procedure([0028])

Lohr does not explicitly teach wherein the information indicating the request for the system information comprises a bitmap indicating the system information requested;

However, Arora teaches wherein the information indicating the request for the system information comprises a bitmap indicating the system information requested
 ([0034] discloses indicating configuration via bitmap)
Therefore it would have been obvious to one ordinarily skilled in the art at the time before the effective filing date of the claimed invention to enable the system of Lohr include wherein the information indicating the request for the system information comprises a bitmap indicating the system information requested, as suggested by Arora. This modification would benefit the system as a design choice. 
Regarding claims 3,  Lohr teaches wherein, in response to not receiving the feedback response: the transmitter retransmits the information indicating the request for the system information; and the processor monitors, during the predetermined time period, for the feedback response indicating that the request for the system information was received([0031]).Regarding claims 4,  Lohr teaches wherein the transmitter retransmits the information using increased power([0108]).Regarding claims 5,  Lohr teaches wherein the transmitter repeats retransmitting information indicating the request for the system information up to a predetermined number of times([0108]).Regarding claims 7, 16 Lohr teaches wherein a radio network temporary identifier is used to indicate the feedback response([0029], [0030]).Regarding claims 8, 17 Lohr teaches wherein the feedback response is indicated by one or more fields of downlink control information set to one or more predefined values(fig. 5(502), [0029]-[0030]).
Claims 2,6,9-11,14-15,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr to (EP2 265 077A1) in view in view of Arora to (US 20110051660) and further in view  of  Kwon to (US 20140086224)
Regarding claims 2,14   Lohr does not explicitly teach comprising a receiver that: receives scheduling information corresponding to the system information; and in response to receiving the feedback response, receives the system information based on the scheduling information
However, Kwon teaches a receiver that receives scheduling information corresponding to the system information(fig. 8(3615), [0098]) in response to receiving the feedback response, the receiver receives the system information based on the scheduling information (Kwon, fig. 8(S820), [0096]).
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to enable the system of Lohr include comprising a receiver that: receives scheduling information corresponding to the system information; and in response to receiving the feedback response, receives the system information based on the scheduling information, as suggested by Kwon. This modification would benefit the system to reliable convey configuration information.
Regarding claims 6,15 the combination of Lohr  and Arora and Kwon teaches  wherein the feedback response is part of downlink control information(Kwon, fig. 9, [0117]).Regarding claims 9,18 the combination of Lohr and Arora and Kwon teaches    wherein the feedback response is part of a random access response message transmitted on a physical downlink shared channel(Kwon, fig. 9, [0117]).
Regarding claims 10,19 the combination of Lohr and Arora and Kwon teaches   wherein the information indicating the request for the system information comprises a physical random access channel preamble (Kwon, [0089]),wherein the feedback response comprises a physical random access channel preamble identifier corresponding to the physical random access channel preamble (Kwon, [0015]). 
Regarding claims 11,20 the combination of Lohr and Arora and Kwon teaches wherein downlink scheduling information for the system information is transmitted with the feedback response(Kwon, fig. 9, [0117]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461